Title: 1771. Jany. 10. Thursday.
From: Adams, John
To: 


       Dined at the Honble. John Ervings, with Gray, Pitts, Hancock, Adams, Townsend, J. Erving Jur., G. Erving, Boardman. We had over the Nominations of Nat. Hatch to be Judge of the common Pleas, and Ed. Quincy to be a Justice of the Quorum, and H. Grays Story of a Letter from a repentant Whigg to him.
       H. Gray. “The general Court is a good School for such Conversation as this”—i.e. double Entendre, Affectation of Wit—Pun—Smut, or at least distant and delicate Allusions to what may bear that Name.
       Gray said He could sometimes consent to a Nomination when he could not Advise to it. And says he I can illustrate it to you Mr. Hancock.—Suppose a young Gentleman should ask his Father’s Consent that he should marry such a young Woman, or a young Lady should ask her father’s Consent that she should marry such a young Man. The Father says I cant advise you, to have a Person of his or her Character, but if you have a Desire, I wont oppose it. You shall have my Consent.—Now Mr. Hancock I know this Simile will justify the Distinction to a young Gentleman of your Genius.
       A light brush happened too between Pitts and Gray. Pitts hinted something about the strongest Side. Gray said, there were 2 or 3 of Us last May, that were Midwives, I know. But you have been always of the strongest side, you have been so lucky.
       When the Company 1st. came in, they began to banter Blair Townsend, upon his approaching Marriage which it seems is to be this Evening, to one Mrs. Brimmer. Treasurer punned upon the Name. (N.B. Shenstone thanked God that his Name was obnoxious to no Pun). And We had frequent Allusions, Squints, and Fleers about entering in &c. among the Merchants and Widowers and Bachelors, &c.
      